          Case 1:19-cr-00211-NONE-SKO Document 72 Filed 09/18/20 Page 1 of 3


 1   PRECILIANO MARTINEZ
     ATTORNEY AT LAW
 2   State Bar No. 93253
     1120 14th Street, Suite 5
 3   Modesto, CA 95354
     (209)579-2206/ (209)579-2211 Fax
 4   attymartinezp@yahoo.com
 5
     Attorney for Defendant
 6   Francisco Javier Ochoa-Anaya
 7
                                UNITED STATES DISTRICT COURT
 8
                         FOR THE EASTERN DISTR ICT OF CALIFORNIA
 9

10
                                                     )
11   UNITED STATES OF AMERICA,                       )   CASE NO. 1:19CR00211-NONE-SKO
                Plaintiff,                           )
12
          vs.                                        )   STIPULATION AND ORDER TO
13                                                   )   CONTINUE SENTENCING DATE
     Francisco Javier Ochoa-Anaya                    )
14                  Defendant.                       )   Date: October 16,2020
                                                     )   Time: 9:30a.m.
15                                                       Courtroom 4
                                                     )
16                                                   )
                                                         Honorable Dale A. Drozd
                                                     )
17

18

19                                          STIPULATION
20          Plaintiff United States of America, by and through its counsel of record, Kathleen A.
21
     Servatius, and Defendant Francisco Javie r Ochoa, represented by Attorney Preciliano
22
     Martinez, hereby stipulate that the sentencing pre viously set for October 16, 2020 be
23
     continued until November 5, 2020 at 10:0 0 a.m. The Defense has not had the opportunity to
24
     visit Mr. Ochoa to review the presentence report. Due to testing positive for COVID-19, Mr.
25
     Ochoa had been under quarantine since Au gust 2020, and we are not aware if the quarantine
26
     has been lifted.
27

28




                                                    1
          Case 1:19-cr-00211-NONE-SKO Document 72 Filed 09/18/20 Page 2 of 3


1    Respectfully Submitted,
 2

3    Dated: September 17, 2020                     /s/ Preciliano Martinez
                                                   Preciliano Martinez
4                                                  Attorney for Defendant
5                                                  Francisco Javier Ochoa-Anaya
 6
     Dated: September 17, 2020                     /s/ Kathleen A. Servatius
7                                                  Kathleen A. Servatius
8                                                  Assistant U.S. Attorney
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                         2
               Case 1:19-cr-00211-NONE-SKO Document 72 Filed 09/18/20 Page 3 of 3


 1                                               ORDER

 2              Having read and considered the foregoing stipulation, IT IS THE ORDER of the Court
 3
       that the current October 16, 2020 sentencing date is hereby vacated and reset to November 5,
 4

 5     2020.


IT IS SO ORDERED.

     Dated:     September 18, 2020
                                                 UNITED STATES DISTRICT JUDGE


 6
 7




                                                     3
